fa? Se
FD-302 (Rew. 5-8-10) a1 GE i= +, Ormpae Bacorn= «5 4) :-0,

a EE

FEDERAL BUREAU OF INVESTIGATION —

Date of entry 07/09/2018

 

On 04/23/2018, the Middle District of Tennessee (MDTN) issued a Grand
Jury Subpoena to GoFundme.

On 05/16/2018, the subpoena was served to GoFundme.

On 07/05/2018, GoFundme responded to the subpoena for "revert sister in

oo) ay On 07/05/2018, the results of the subpoena was

returned to the MDTN.

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 1 of 35 PagelD #: 1570
 

 

Investigation on 97/05/2018 yy Nashville, Tennessee, United States (Email)

 

ty HERVEY BRENT A

 

This document contains ocither reconmmendstions nor conclusions of the FEL It is the property of the FBI sod is loaned to your agency; it and its contents arc
fot to be distiibuted outuide-your agency.

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 2 of 35 PagelD #, 1571
 

AO 110 (Rev, 06/09} Subpoena to Testify Before a Grand Jury =
UNITED STATES DISTRICT COURT

for the
Middle District of Tennessee

 

SUBPOENA TO TESTIFY BEFORE A GRAND JURY

To: YouCaring, c/o GoFundMe, Inc.
P.O. Box 1329, 855 Jefferson Avenue, Redwood City, CA 94063

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

ll

 

Place: United States Courthouse Date and Time:
roadway

Nashville, TN 37203 _ 05/16/2018 9:00 am

 

 

 

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
vicable). :
! f
| account subscriber information and account history for account the username / profile "revert sister in debt."

) ;
| ..1 Lieu of a personal appearance, the documents cari be sent to Brent Hervey, Special Agent, FederalBureau of
Investigation, 2868 Elm Hill Pike, Nashville, TN 37214, Telephone: (615} 232-7500, bahervey@fbi.gov on or before the

due date.

Date: 04/23/2018

 

 

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who

requests this subpoena, are:
‘fan S. Vincent, Assistant United States Attorney, 110 Ninth Avenue South, Suite A-961, Nashville, TN 37203-3870,

15) 736-5151.

‘and Jury No, 15260
ine! 2

 

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 3 of 35 PagelD #: 1572

 

 
 

 

AO 110 (Rev. 06/09) Subpoena to Testify Before Grand Jury (Page 2) .

PROOF OF SERVICE

 

This subpoena for (name of individual or organization)

was received by me on (date)

C! Iserved the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; Or

 

C1 returned the subpoena unexecuted because:

 

 

I declare under penalty of perjury that this information is true.

 

a
. Server's signature.

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 4 of 35 PagelD #: 1573

 
 

FILED

U.S, DISTRICT COURT
MIDDLE DISTRICT OF TENN.

APR 3 0 2018

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE BY. ‘
NASHVILLE DIVISION DEPUTY CLERK -

IN RE GRAND JURY MATTER )

Grand Jury Subpoena No. 15260 ) 1 8- Po 40 4 g

To YouCaring, c/o GoFundMe ) MAGISTRATE JUDGE NEWBERN
)
) FILED UNDER SEAL

ORDER ON UNITED STATES’ APPLICATION
FOR AN ORDER OF NON-DISCLOSURE

The United States has submitted an application pursuant to 18 U.S.C. § 2705(b), requesting
that the Court issue an Order commanding YOUCARING, C/O GOFUNDME, located at 855
Jefferson Avenue, Redwood City, CA 94063, an electronic communication service provider and/or
a remote computing service, not to notify any person (including the subscribers and customers of
the account(s) listed in the Grand Jury Subpoena) of the existence of the Grand Jury Subpoena
until further order of the Court.

The Coust determines that there is reason to believe that notification of the existence of the
Grand Jury Subpoena will seriously jeopardize the investigation or unduly delay a trial, including
by giving the subject or subjects an opportunity to flee ot continue flight from prosecution, destroy
or tamper with evidence, change patterns of behavior, or endanger the life or physical safety of an
"individual. See 18 U.S.C. § 2705(b). |

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that YOUCARING, C/O
GOFUNDME shall not disclose the existence of the Grand Jury Subpoena attached to this Order,
or this Order of the Court, to the listed subscriber or to any other person, until further Order of the

court unless and until otherwise authorized to do so by the Court, except that YOUCARING, C/O

 

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 5 of 35 PagelD #: 1574
 

\ GOFUNDME may disclose the Grand Jury Subpoena to an attorney for YOUCARING, C/O

| GOFUNDME for the purpose of receiving legal advice.

IT IS FURTHER ORDERED that the application and this Order are sealed.

 

United States. - Magistrate J Tudge

NiSTAIZ E. me ou

Dated this ZT of April, 2018.

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 6 of 35 PagelD #: 1575
2

 
 

FILED

U.S. DISTRICT COURT
MIDDLE DISTRICT OF TENN.

IN THE UNITED STATES DISTRICT COURT APR 3 0 2018

! FOR THE MIDDLE DISTRICT OF TENNESSEE .
NASHVILLE DIVISION BY

IN RE GRAND JURY MATTER 7. af
Grand Jury Subpoena No. 15260 1 8 i J 40 4 8

To YouCaring, c/oGoFundMe - - +) + MAGISTRATE JUDGE NEWBERN
)
)

FILED UNDER SEAL

ORDER SEALING DOCUMENTS

Upon motion of the United States all documents in the above captioned matter are sealed

 

until further Order of the Court.
Ral i Date: 16May1é. _ SATPPINGE “Alay”
Dep ! Wgt! 1.00 Les SPECIAL: @.00
HANDLING! 0.00
\ DV: 0.00 TOTAL: 4.41

 

|
! Syos: STANDARD OVERNIGHT DSR
nana TROK: 7972 4007 6600 ee

 

 

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 7 of 35 PagelD #: 1576
i
a

a
“y
ns Ross

a

ee
Lr

eo

=p?

July 5, 2018

VIA EMAIL PDF (bahervey@fbi.gov)

Hello Mr. Hervey:

Pursuant to your recent subpoena, please find below records in GoFundMe’s possession,
custody or control relating to the GoFundMe campaign(s) titled “Revert Sister in debt” created
by Umm Batata on May 28, 2017. For bank account and other related information, please
contact our third-party payment processor, WePay.

Please do not hesitate to be in touch should you have any questions.

Sincerely,

Laura

CONFIDENTIAL .
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 8 of 35 PagelID #: 1577
ie =

$47,000 goal
e

Camasigncrasted 13 moths ara

 

Crested May 28.2017

Lown Bates Bit
on behsif of Georgianns Glampiatro

& Education
9% TUSCALOOSA. AL

Donations

 

No donations yet Help launch this campaign:
Revert Sister in debt and become the frst danar

We are sisters whom have came together to help Support our revert sister whalls a single mother, and
whois in nged of ourhelp to elevate her from debt thst has been piling up. She has bean trying for five
months to get a job to start paying on her student Inans through Safite Mee , until now she stilt has no
Job. Sallie Mae ups her they and they ¥ month
(plusinterest because she is unable to pay these threeloans. The total as af now Is. 44,208 dollars. And
{t's quickly Increasing. Due to the go find me taking 7.955 we will Increase the amount to alleviate her
debt.

We will attach a summary of her loans and Interest rates which Is highway rabbery.

We would like to.ade that the sisters dabt Is actually much higher than this but her other loans do not
have as much Interest on them nar do they charge each month (fer now), The sisters family elther

 

 

cannot afford ta help or ipher, it ls our duty
tohelp this sister pay off her debt. Please give. even fit is asmail amount every bit heljss. JezakcAllah
Khair.

(Abu Hurairah narrated that the Messenger af Allah (s,-25 = +] sald: "Whoever relleves 5 Musilm Ifa
burden of this world, Allah will relieve him of a burden from the burdens on the Day af Judgement. And
whoever helps ease o difficulty In the wortd, Allah will grant him ease from a difficulty In the worldand
the hearatter_” Jam! at-Tirmidhl 1930, Grace sabin)

   
 

Help spread the word!

=_==_ i | -

a the First toshare this campsign on Facebook

 

2 to Upoates

Bi Leaves Comment
Be the first to leave a comment on this campaign.

Ask GoFundite a Question

 

 

 

#1 Fundralsing platform GoFundMe Guarantee  Expertadvice, 24/7

gy Y a i IFanything ts @ Contact us with your questions and we'll
GoFundMe than anyevhere else, rot right. we'll give you a full refund. answer, day or night,
How it wortes Learn more Gathetp

 

         

sie Gat Started Learn More Get Support
gofundme Hen itWiorts About Js center
¥ity Cofure’ Bice Supported Countries &
English (US) . Pres
Cheepagn Tice
© 2010-2018GefundMe Terws Preacy Legal

 

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 9 ‘of 35 PagelD #: 1578

‘CONFIDENTIAL
All times listed are in Central Standard Time (CST).

 

 

 

 

 

 

 

Legend
Failed A donation did not successfully process; this can occur for a variety of reasons, ranging
(Donation from: entering wrong account information, the credit card company failed the transaction,
History) payment processor failed the transaction, or technical difficulties.
Captured (User
Information: The transfer transaction successfully went through to the receiving bank/organization.
Withdrawals)
BYC (Know WePay’s process of verifying customer information by requiring them to enter in their
Your : ‘
personal information, such as: name, DOB, SSN, and address.
Customer)
Ree A security measure for customers where they must enter in a telephone number or other
Aathentivation) personally identifiable data.
Admin GoFundMe.
acne ei The person who created the GoFundMe account.
rganizer
. The person who was granted access to the account's funds. If there is no beneficiary, the
Beneficiary ' § cea ,
campaign organizer is the person with access to the funds.

 

 

 

Campaign Information

 

 

GoFundMe URL

https://www.gofundme.com/revert-sister-in-debt

 

 

Campaign Organizer Information

 

 

 

 

 

 

 

 

 

GoFundMe ID 19831638

Current Email alaa.abusaad1 @gmail.com

Current First Name Umm

Current Last Name Hamza

Created At (CST) May 28th, 2017 2:11 PM

Facebook ID 166105417142167

Facebook Link http://www. facebook.com/profile.php?id=166105417142167

 

Beneficiary Information

 

Current Email

 

gag2p@mtmail.mtsu.edu

 

 

CONFIDENTIAL

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 10 of 35 PagelD #: 1579

 

 

 

 
Current First Name

Georgianna

 

Current Last Name

Giampietro

 

| Created At (CST)

 

 

May 28th, 2017 4:19 PM

 

Payment Information

 

WePay Information

 

 

The User used WePay as a payment account
WePay email: gag2p@mtmail.mtsu.edu

No bank information available.

We do not have any other information on this user's WePay account.

 

Activity Log [+]

 

Date User

Change

Ip Address

 

2 mins
ago on
July 5
9:43 am

Admin

 

Viewing deleted page

4.16.196.142

 

2 mins
ago on
July 5
9:43 am

 

Viewing deleted page

4.16.196.142

 

2 mins
ago on
July 5
9:43 am

 

Viewing deleted page

4.16.196.142

 

2 mins
ago on
July 5
9:43 am

Viewing deleted page

4.16.196.142

 

1 month
ago on
May 29
9:52 am

 

Fund Status Set to SleepMode

0.0.0.0

 

10
months
ago on Admin
August 12
9:16 am

 

Wepay sent Registered IPN

0.0.0.0

 

 

 

 

CONFIDENTIAL

 

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 11 of 35 PagelD #: 1580

 

 

 
13
months
ago on
May 28
10:18 pm

Campaign
Organizer

User created Personal fund 'A'

73,.58.36,159

 

13
months
ago on
May 28
10:17 pm

Campaign
Organizer

User Removed Fund

73.58.36.159

 

13
months
ago on
May 28
10:16 pm

 

User Removed Fund

73.58.36.159

 

13
months
ago on
May 28
9:26 pm

User finished K YC

137.119.206.71

 

 

13
months
ago on
May 28
9:25 pm

User starting KYC

137.119.206.71

 

13
months
ago on
May 28
9:25 pm

Beneficiary claimed fund.

137.119.206.7]1

 

13
months
ago on
May 28
9:24 pm

Beneficiary signed up

137.119.206.71

 

13
months
ago on
May 28
9:24 pm

Beneficiary started claiming fund using signin

137.119.206.71

 

 

i

13
months
ago on
May 28
9:24 pm

Campaign
Organizer

Beneficiary entered through email

137.119.206.711

 

 

CONFIDENTIAL .
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 12 of 35 PagelD #: 1581

 

 

 
 

13
months
ago on
May 28
9:23 pm

Campaign
Organizer

User added beneficiary: Georgianna Giampietro
(gag2p@mtmail.mtsu.edu)

137.119.206.71

 

13
months
ago on
May 28
9:22 pm

Campaign
Organizer

User restarting beneficiary flow

137.119.206.71

 

13
months
ago on
May 28
9:22 pm

Campaign
Organizer

User pre-added beneficiary: Georgianna Giampietro

137.119.206.71

 

13
months
ago on
May 28
9:20 pm

Campaign
Organizer

User verified MFA

137.119.206.71

 

13
months
ago on
May 28
9:20 pm

Campaign
Organizer

User shown verify MFA with reset link

137.119.206.71

 

13
months
ago on
May 28
9:20 pm

Sending challenge

137.119.206.71

 

13
months
ago on
May 28
4:17 pm

 

User Removed Fund

73.58.36.159

 

13
months
ago on
May 28
4:16 pm

 

User starting withdrawal

73.58.36.159

 

13
months
ago on
May 28
4:14 pm

 

User starting withdrawal (bank)

73.58.36.159

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 13 of 35 PagelD #: 1582

 

 

 
 

 

13
months
ago on
May 28
4:09 pm

Campaign
Organizer

User starting withdrawal

73.58.36.159

 

13
months
ago on
May 28
4:05 pm

Campaign
Organizer

User starting withdrawal (bank)

73.58.36.159

 

13
months
ago on
May 28
4:04 pm

Campaign
Organizer

User starting withdrawal

13.58,36,159

 

13
months
ago on
May 28
4:04 pm

Campaign
Organizer

User finished KYC

71358,36.159

 

13
months
ago on
May 28
3:59 pm

User starting KYC

73.58.36.159

 

13
months
ago on
May 28
3:59 pm

 

Confirmed WePay SSO account

73.58.36.159

 

13
months
ago on
May 28
3:57 pm

User launched fund (customize complete on mobile!).

73.58.36.159

 

13
months
ago on
May 28
3:57 pm

 

Creating account for fund

73.58.36.159

 

13
months
ago on
May 28
3:54 pm

User created Personal fund ‘Revert Sister in debt'

73.58.36.159

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 14 of 35 PagelD #: 1583

 

 

 
13
months
ago on
May 28
3:50 pm

User finished KYC

137.119.206.71

 

13
months
ago on
May 28
3:48 pm

User starting KYC

137.119.206.71

 

13
months
ago on
May 28
3:48 pm

Beneficiary claimed fund.

137.119.206.71

 

13
months
ago on
May 28
3:48 pm

Creating payment link for beneficiary

137.119.206.71

 

13
months
ago on
May 28
3:48 pm

Sending email confirmation to beneficiary
[person=106664420,email=gag2p@mtmail.mtsu.edu,SSO=true]

137.119.206.71

 

13
months
ago on
May 28
3:48 pm

Beneficiary signed up

137.119.206.71

 

13
months
ago on
May 28
3:46 pm

Campaign
Organizer

User selected a category(Education & Learning) from campaign
settings

73.08:90:159

 

13
months
ago on
May 28
3:46 pm

 

Beneficiary started claiming fund using signup

137.119.206.71

 

13
months
ago on
May 28
3:45 pm

Campaign
Organizer

User Removed Fund

73.58.36.159

 

 

 

CONFIDENTIAL ;
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 15 of 35 PagelD #: 1584

 

 

 
13
months
ago on
May 28
3:45 pm

 

Beneficiary entered through email

137.119.206.71

 

13
months
ago on
May 28
3:44 pm

 

User selected a category(Education & Learning) from campaign
settings

73.58.36.159

 

13
months
ago on
May 28
3:44 pm

 

User added beneficiary: G G (gag2p@mtmail.mtsu.edu)

73.58.36.159

 

13
months
ago on
May 28
3:42 pm

 

User pre-added beneficiary: G G

73.58.36.159

 

13
months
ago on
May 28
3:42 pm

 

User restarting beneficiary flow

73.58.36.159

 

13
months
ago on
May 28
3:40 pm

Campaign
Organizer

User launched fund (customize complete on mobile!).

73.58.36.159

 

13
months
ago on
May 28
3:40 pm

Campaign
Organizer

Creating account for fund

73.58.36.159

 

13
months
ago on
May 28
3:39 pm

Campaign
Organizer

User created Personal fund 'Revert Sister In Need'

73.58.36.159

 

13
months
ago on
May 28
3:36 pm

 

Campaign
Organizer

User selected a category(Education & Learning) from campaign
settings

73.58.36.159

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 16 of 35 PagelD #: 1585

 

 

 
13
months
ago on
May 28
3:36 pm

Campaign
Organizer

User selected a category(Education & Learning) from campaign
settings

73.58.36.159

 

13
months
ago on
May 28
3:35 pm

Campaign
Organizer

User selected a category(Education & Learning) from campaign
settings

73.58.36.159

 

13
months
ago on
May 28
3:34 pm

Campaign
Organizer

User selected a category(Education & Learning) from campaign
settings

73.58.36.159

 

13
months
ago on
May 28
2:51 pm

Beneficiary

User Cancelled Account

137.119.206.71

 

13
months
ago on
May 28
2:26 pm

Beneficiary

User finished KYC

137.119.206.711

 

13
months
ago on
May 28
2:24 pm

Beneficiary

User starting KYC

137.119.206.7]1

 

13
months
ago on
May 28
2:24 pm

Beneficiary

User verified MFA

137.119.206.71

 

13
months
ago on
May 28
2:24 pm

Beneficiary

User shown verify MFA with reset link

137.119.206.71

 

13
months
ago on
May 28
| 2:24 pm

 

Beneficiary

Sending challenge

137.119.206.71

 

 

CONFIDENTIAL

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20

 

 

Page 17 of 35 PagelD #: 1586

10

 
 

 

13
months
ago on
May 28
2:24 pm

Beneficiary

Beneficiary claimed fund.

137.119.206.71

 

13
months
ago on
May 28
2:23 pm

Beneficiary

Beneficiary signed up

137.119.206.711

 

13
months
ago on
May 28
2:22 pm

Beneficiary

Beneficiary started claiming fund using signin

137.119.206.71

 

13
months
ago on
May 28
2:22 pm

 

Beneficiary entered through email

137.119.206.71

 

13
months
ago on
May 28
2:21 pm

Beneficiary

Beneficiary started claiming fund using signin

137.119.206.71

 

13
months
ago on
May 28
2:21 pm

 

Beneficiary entered through email

137.119.206.71

 

13
months
ago on
May 28
2:20 pm

User added beneficiary: Gergianna Gimpietro
(gag2p@mtmail.mtsu.edu)

73.58.36.159

 

13
months
ago on
May 28
2:19 pm

 

User starting beneficiary flow

73.58.36.159

 

13
months
ago on
May 28
2:19 pm

 

CO reversed beneficiary invitation to send to different beneficiary
email

73.58.36.159

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 18 of 35 PagelD #: 1587

 

 

11

 
| 13 Campaign
months rganizer
ago on
May 28
2:17 pm

 

User added beneficiary: Gergianna Gimpietro
(gag2p@gmtmail.com)

73.58.36.159

 

13
months
ago on
May 28
2:13 pm

User pre-added beneficiary: G G

#3.58.00.159

 

13
months
ago on rganizer
May 28 an

 

2:13 pm

User restarting beneficiary flow

73.58.36.159

 

13
months
ago on
May 28 3
2:13 pm

 

User pre-added beneficiary: Gergianna G

73.58.36.159

 

13
months

ago on :
May 28 Organizer

2:13 pm

 

User restarting beneficiary flow

73.58.36.159

 

13

months
ago on <ampalgs
May 28 Organize
2:09 pm

 

User verified MFA

73.58.36.159

 

13

months
ago on mi
May 28 Organizer
2:08 pm

 

 

User shown verify MFA

73 38,36,159

 

13

months
ago on ~ampals
May 28 Organize
2:08 pm

 

User setup MFA

73.58.36.159

 

13

months
ago on aan
May 28 Organize
2:08 pm

 

Sending challenge

73.58.36.159

 

 

 

CONFIDENTIAL

 

 

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 19 of 35 PagelD #: 1588

12

 
13
months
ago on
May 28
2:03 pm

Campaign
Organizer

User shown setup MFA

73.58.36.159

 

13
months
ago on
May 28
1:59 pm

User Connected their Facebook (setupfacebookuser).
Id:166105417142167

13.58.36.159

 

13
months
ago on
May 28
1:58 pm

 

User launched fund (customize complete on mobile!).

73.58.36.159

 

13
months
ago on
May 28
1:58 pm

 

Created WePay SSO user [WePayUserID=52992073 |

73.58.36.159

 

13
months
ago on
May 28
12:57 pm

 

User Replaced Fund Photo: 20723178 1495999545.017 jpg

73.58.36.159

 

13
months
ago on
May 28
12:19 pm

User created Personal fund 'Revert Sister in debt '

73.58.36.159

 

13
months
ago on
May 28
12:11 pm

Campaign
Organizer

User Signed Up

73.58.36.159

 

13
months
ago on
May 24
11:08 am

Beneficiary

User Logged In Through Sign Up

137.119.206.71

 

14
months
ago on
April 25
9:39 am

Admin

Wepay sent Registered IPN

0.0.0.0

 

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 20 of 35 PagelD #: 1589

 

 

13

 
16
months
ago on
February
13 5:53

pm

 

Campaign cleared from keywords - Silently

4.16.196.142

 

17
months
ago on
February
9 7:36 am

Beneficiary

User verified MFA

137.119.206.71

 

17
months
ago on
February
97:35 am

Beneficiary

User shown verify MFA

137.119.206.71

 

17
months
ago on
February
97:35 am

Beneficiary

User setup MFA

137.119.206.711

 

17
months
ago on
February
9 735:am

Beneficiary

Sending challenge

137.119.206.71

 

17
months
ago on
February
9 7:35 am

Beneficiary

User shown setup MFA

137.119.206.71

 

17
months
ago on
February
8 7:22 pm

Beneficiary

Created WePay SSO user

137.119.206.71

 

17
months
ago on
February
8 7:05 pm

Beneficiary

User Given 'Confirm Country address' LB: Currency: US Dollars,
Country: US

137.119.206.71

 

 

17
months
ago on
February
8 7:04 pm

 

 

Beneficiary

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 21 of 35 PagelD #: 1590

 

User Signed Up

 

[37,119.206,7 1

14

 
 

 

‘Donation History

User did not receive any donations for this campaign

This report was created at: July 5th, 2018 11:45 AM

~ CONFIDENTIAL 15
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 22 of 35 PagelD #: 1591
$47,000 goal

Campaign crzated 13 months ago

 

Crested May 2.2017

‘Urn Bates

enbeho of Georgisnna Giampietro
% Education

9 TUSCALOOSA. AL

Donations

 

No donations yet. Help launch this campaign
Revert Sister in debt and became the first conar

We are sis to and
‘wha is In need of aur help toalleviate her from debt that has been piling up. She has been tryingfor five
months to get a job to start paying anher student foans through Sallle Mee . until nowy she still hasna
Job. Sallie Mag ups her interest whenever they feel ike It, and they continue to. acid money every month
plusinterest because she is unable to pay these threeloans. The total as of now is 44,200 dollars, And
te Y ig. Due to the go i age to alleviate her
debe,
Wevwill attach a summary of her loans and interest rates which is highway robbery.
‘We would like to add that the sisters debt Is actually much higher than this but her ather loans do not
have as much interest on them nar do they charge each month (far now). The sisters family elther

or! ies our duty as Mustim
to helpthis sister pay off her debt, Please give, even if itis a small amount every bit helps. Jazak Allah
kenoir,

 

 

 

Abu Huralrah narrated that the Messenger af Allah (4+: 2: 4) said: "Whoever reliewes 2 Musiim if a
burden of this world, Alfah will relieve him of a hurden from the burdens an the Day of hicgement. And
whoever helps the world, Allah ease fram worldand
the hearatter_” (Jam? at-Tirmidhi 1930. Grade sani}

 

 

Help spread the word!

a |.

Sethe fretto share this campsign on Facenook

Subscribe ta Upaates

FF Leave a Comment

Be the first to leave a comment on this campaign.

   

Ask GoFundMs a Question Report Campa'ga
5 q #1Fundraising platform GoFundMe Guarantee Expert advice, 24/7
ep People have ralsed more moneyon é Your donation Is protected. IFanything ts é Contact us with your questions and we'll
GoFundMe than anywhere else. not right, we'll give you afull refund, answer, day or night.
How it works Learn more Got help
oe
gofundme

 

Supearted Countries &

 

English (US) %

    

Case 2:19-cr-00013 Dociiriérit 143-5 “Filed 08/03/20 Page’ 28 df 35 PagelD #: 1592

CONFIDENTIAL 16
All times listed are in Central Standard Time (CST).

 

 

 

 

 

 

 

wegend

Failed A donation did not successfully process; this can occur for a variety of reasons, ranging
(Donation from: entering wrong account information, the credit card company failed the transaction,
History) payment processor failed the transaction, or technical difficulties.

Captured (User

Information: The transfer transaction successfully went through to the receiving bank/organization.
Withdrawals)

rasa (Buow WePay’s process of verifying customer information by requiring them to enter in their
Customer) personal information, such as: name, DOB, SSN, and address.

ee A security measure for customers where they must enter in a telephone number or other
Autienticxtion) personally identifiable data.

Admin GoFundMe.

C .

Organizer The person who created the GoFundMe account.

Beneficiary The person who was granted access to the account's funds. If there is no beneficiary, the

 

 

campaign organizer is the person with access to the funds.

 

Campaign Information

 

 

GoFundMe URL

https://www.gofundme.com/pvbru-revert-sister-in-debt

 

 

Campaign Organizer Information

 

 

 

 

 

 

 

 

 

GoFundMe ID 19831638

Current Email alaa.abusaad1@gmail.com

Current First Name Umm

Current Last Name Hamza

Created At (CST) May 28th, 2017 2:11 PM

Facebook ID 166105417142167

Facebook Link http://www.facebook.com/profile.php?id=166 105417142167

 

Beneficiary Information

 

Current Email

gag2p@mtmail.mtsu.edu

 

 

CONFIDENTIAL

17

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 24 of 35 PagelD #: 1593

 

 

 

 
| Current First Name Georgianna

 

Current Last Name Giampietro

 

 

| Created At (CST) May 28th, 2017 11:22 PM

 

 

Payment Information

 

WePay Information The User used WePay as a payment account

WePay email: gag2p@mtmail.mtsu.edu

No bank information available.

We do not have any other information on this user's WePay account.

 

 

 

 

Activity Log [+]

 

Date User Change Ip Address

 

0 mins
ago on
July 5
9:49 am

 

Admin Viewing deleted page 4.16.196.142

 

 

0 mins
ago on
July 5
9:49 am

Admin Viewing deleted page 4.16.196.142

 

 

0 mins
ago on
July 5
9:49 am

Admin Viewing deleted page 4.16.196.142

 

0 mins
ago on
July 5
9:49 am

Admin Viewing deleted page 4.16.196.142

 

 

1 min
ago on
July 5
9:48 am

Admin Viewing deleted page 4.16.196.142

 

 

1 min
ago on
July 5
9:48 am

Admin Viewing deleted page 4.16.196.142

 

1 min Admin Viewing deleted page 4.16.196.142

 

 

 

 

 

CONFIDENTIAL ;
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 25 of 35 PagelD #: 1594

 
ago on
July 5
9:48 am

 

| 1 min
ago on
July 5
9:48 am

 

Viewing deleted page

4.16.196.142

 

7 mins
ago on
July 5
9:43 am

 

Viewing deleted page

4.16.196.142

 

7 mins
ago on
July 5
9:43 am

 

Viewing deleted page

4.16.196.142

 

7 mins
ago on
July 5
9:43 am

 

Viewing deleted page

4.16.196.142

 

7 mins
ago on
July 5
9:43 am

 

Viewing deleted page

4.16.196.142

 

1 month
ago on
May 29
9:52 am

 

Fund Status Set to SleepMode

0.0.0.0

 

10
months
ago on
August
12 9:16
am

Admin

Wepay sent Registered IPN

0.0.0.0

 

13
months
ago on
May 28
10:18 pm

 

User created Personal fund 'A'

73.58.36.159

 

13
months
ago on
May 28
10:17 pm

 

Campaign
Organizer

User Removed Fund

73.58.36.159

 

(13
; months

 

Campaign
Organizer

CONFIDENTIAL .
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20

 

User Removed Fund

73.58.36.159

 

Page 26 of 35 PagelD #: 1595

19

 
ago on
May 28
10:16 pm

 

13
months
ago on
May 28
9:26 pm

Beneficiary

User finished KYC

137.119.206.711

 

13
months
ago on
May 28
9:25 pm

Beneficiary

User starting KYC

137.119.206.71

 

13
months
ago on
May 28
9:25 pm

Beneficiary

User verified MFA

137.119.206.71

 

13
months
ago on
May 28
9:25 pm

Beneficiary

User shown verify MFA with reset link

137.119.206.71

 

13
months
ago on
May 28
9:25 pm

Beneficiary

Sending challenge

137.119.206.711

 

13
months
ago on
May 28
9:25 pm

Beneficiary

Beneficiary claimed fund.

137.119.206.71

 

13
months
ago on
May 28
9:24 pm

Beneficiary

Beneficiary signed up

137.119.206.71

 

13
months
ago on
May 28
9:24 pm

Beneficiary started claiming fund using signin

137.119.206.71

 

13
months

 

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 27 of 35 PagelD #: 1596

 

Beneficiary entered through email

 

137.119.206.711

20

 
ago on
May 28
9:24 pm

 

13
months
ago on
May 28
9:23 pm

User added beneficiary: Georgianna Giampietro
(gag2p@mtmail.mtsu.edu)

137.119.206.71

 

13
months
ago on
May 28
9:22 pm

 

User restarting beneficiary flow

137.119.206.7]

 

13
months
ago on
May 28
922 pm

 

User pre-added beneficiary: Georgianna Giampietro

137.119.206.71

 

13
months
ago on
May 28
9:20 pm

 

Campaign
Organizer

User verified MFA

137.119.206.71

 

13
‘months
ago on
May 28
9:20 pm

 

User shown verify MFA with reset link

137.119.206.71

 

13
months
ago on
May 28
9:20 pm

 

Sending challenge

137.119.206.71

 

13
months
ago on
May 28
4:17 pm

Campaign
Organizer

User Removed Fund

73.58.36.159

 

13
months
ago on
May 28
4:16 pm

 

Campaign
Organizer

User starting withdrawal

73.58.36.159

 

13
‘months

 

Campaign
Organizer

CONFIDENTIAL

 

User starting withdrawal (bank)

 

73.58.36.159

21

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 28 of 35 PagelD #: 1597

 
 

ago on
May 28
4:14 pm

 

13
months
ago on
May 28
4:09 pm

Campaign
Organizer

User starting withdrawal

73.58.36.159

 

13
months
ago on
May 28
4:05 pm

Campaign
Organizer

User starting withdrawal (bank)

135836159

 

13
months
ago on
May 28
4:04 pm

Campaign
Organizer

User starting withdrawal

73.58.36.159

 

13
months
ago on
May 28
4:04 pm

Campaign
Organizer

User finished KYC

73.58.36.159

 

13
months
ago on
May 28
3:39 pm

Campaign
Organizer

User starting KYC

1D SOO1S9

 

13
months
ago on
May 28
3:59 pm

 

Confirmed WePay SSO account

73.58.36.159

 

13
months
ago on
May 28
3:57 pm

User launched fund (customize complete on mobile!).

FAD8 30.159

 

13
months
ago on
May 28
3:57 pm

 

Creating account for fund

73.58.36.159

 

13
months

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 29 of 35 PagelD #: 1598

 

User created Personal fund 'Revert Sister in debt'

 

73.58. 30.159

22

 
 

ago on
May 28
3:54 pm

 

13

months
ago on Beneficiary
May 28
3:50 pm

User finished KYC

137.119.206.71

 

13

months
ago on Beneficiary
May 28
3:48 pm

User starting KYC

137.119.206.71

 

13

months
ago on Beneficiary
May 28
3:48 pm

Beneficiary claimed fund.

137.119.206.71

 

13

months
ago on Beneficiary
May 28
3:48 pm

 

Created WePay SSO user [WePayUserID=123391950]

137.119.206.71

 

13

months
ago on Beneficiary
May 28
3:48 pm

Creating payment link for beneficiary

137.119.206.71

 

13

months
ago on Beneficiary
May 28
3:48 pm

Sending email confirmation to beneficiary
[person=106664420,email=gag2p@mtmail.mtsu.edu,SSO=true]

137.119.206.71

 

13

months
ago on Beneficiary
May 28
3:48 pm

Beneficiary signed up

137.119.206.71

 

13

months
ago on ae
May 28 Organizer

3:46 pm

Campaign

User selected a category(Education & Learning) from campaign
settings

73.58.36.159

 

13 Admin
months

 

CONFIDENTIAL

 

Beneficiary started claiming fund using signup

 

137.119.206.71

23

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 30 of 35 PagelD #: 1599

 
ago on
May 28
3:46 pm

 

13
months
ago on
May 28
3:45 pm

 

User Removed Fund

73.58.36.159

 

13
months
ago on
May 28
3:45 pm

 

Beneficiary entered through email

137.119.206.71

 

13
months
ago on
May 28
3:44 pm

 

User selected a category(Education & Learning) from campaign
settings

73.58.36.159

 

13
months
ago on
May 28
3:44 pm

User added beneficiary: G G (gag2p@mtmail.mtsu.edu)

73.58.36.159

 

13
months
ago on
May 28
3:42 pm

User pre-added beneficiary: G G

73.58.36.159

 

13
months
ago on
May 28
3:42 pm

 

User restarting beneficiary flow

73.58.36.159

 

13
months
ago on
May 28
3:40 pm

User launched fund (customize complete on mobile!).

73.58.36.159

 

13
months
ago on
May 28
3:40 pm

Campaign
Organizer

Creating account for fund

73.58.36.159

 

13
months

 

 

Campaign
Organizer

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 31 of 35 PagelD #: 1600

 

User created Personal fund 'Revert Sister In Need

 

73.58.36.159

24

 
ago on
May 28
3:39 pm

 

13

eo on paign | User selected a category(Education & Learning) from campaign

May 28 Organizer | settings
3:36 pm

73.58.36.159

 

 

13

months
ago on =ainpals
May 28 Organize
3:36 pm

13

months
ago on ~ ami pale
May 28 Organizer
3:35 pm
13

months Campaign | User selected a category(Education & Learning) from campaign
May 28 Organizer | settings
3:34 pm

13
“months
ago on User finished KYC 137.119.206.71
May 28
2:26 pm

13

months
ago on User starting KYC 137.119.206.71
May 28
2:24 pm

13

months
ago on Beneficiary claimed fund. 137.119.206.71
May 28
2:24 pm

13

months
ago on Beneficiary signed up 137.119.206.71
May 28
2:23 pm

a User selected a category(Education & Learning) from campaign 73.58 36.159

settings

 

 

User selected a category(Education & Learning) from campaign

: 73.58.36.159
settings

 

 

13.58.36159

 

 

 

 

 

 

 

 

13 Beneficiary started claiming fund using signin 137.119.206.71
months

 

 

 

CONFIDENTIAL 25
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 32 of 35 PagelD #: 1601

 
ago on
May 28
2:22 pm

 

13
months
ago on
May 28
2:22 pm

Campaign
Organizer

Beneficiary entered through email

137.119.206.71

 

13
months
ago on
May 28
2:21 pm

Beneficiary started claiming fund using signin

137.119.206.71

 

13
months
ago on
May 28
2:21 pm

 

Beneficiary entered through email

137.119.206.71

 

13
months
ago on
May 28
2:20 pm

 

 

User added beneficiary: Gergianna Gimpietro
(gag2p@mtmail.mtsu.edu)

73.58.36.159

 

13
months
ago on
May 28
2:19 pm

 

User starting beneficiary flow

73.58.36.159

 

13
months
ago on
May 28
2:19 pm

 

CO reversed beneficiary invitation to send to different beneficiary
email

73.58.36.159

 

13
months
ago on
May 28
2:17 pm

User added beneficiary: Gergianna Gimpietro
(gag2p@gmtmail.com)

73.58.36.159

 

13
months
ago on
May 28
2:13 pm

 

 

User pre-added beneficiary: G G

73.58.36.159

 

13

months
|

 

 

CONFIDENTIAL
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 33 of 35 PagelD #: 1602

 

User restarting beneficiary flow

 

73.58.36.159

26

 
ago on
May 28
2:13 pm

 

13
months
ago on
May 28
2:13 pm

Campaign

Organizer User pre-added beneficiary: Gergianna G 73,.58.36.159

 

13

months
ago on 7....:... | User restarting beneficiary flow 73.58.36.159
May 28 |~~
2:13 pm

 

 

13

months :
ago on a aria
May 28 Organizer
2:09 pm

13

months
ago on ~ainpalg
May 28 Organize
2:08 pm

User verified MFA 73.58.36.159

 

 

User shown verify MFA 73.58.36.159

 

 

13
months
ago on Sag ra
May 28 Organize
2:08 pm

13
months
ago on
May 28
2:08 pm

13

months Campaign
ago on ~anpalen

May 28 Organizer
2:03 pm

13
months
ago on
May 28
1:59 pm

User setup MFA 73.58.36.159

 

 

Sending challenge 73.58.36.159

 

User shown setup MFA 73.58.36.159

 

Campaign | User Connected their Facebook (setupfacebookuser). 73.58.36.159
Organizer Id:166105417142167 ~~

 

 

A3 Campaign | User launched fund (customize complete on mobile!). 73.58.36.159
months | Organizer

 

 

 

CONFIDENTIAL 2f
Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 34 of 35 PagelD #: 1603

 
ago on

 

 

 

 

 

 

 

 

 

 

 

 

May 28

1:58 pm

13

months (Sitiel

ago on pais | Created WePay SSO user [WePayUserID=52992073] 73.58.36.159

Organizer

May 28

1:58 pm

13

months Campaign

agoon | —2@Pa!82 | User Replaced Fund Photo: 20723178. 1495999545.017,jpg 73.58.36.159

Organizer

May 28

12:57 pm

13

months Campaien

ago on <ampalen | User created Personal fund ‘Revert Sister in debt ' 73.58.36.159
May 28 Organizer

12:19 pm

13

months Campaign

ago on enti User Signed Up 73:.58.36.159
May 28 | Salzer

12:11 pm

Jonation History
User did not receive any donations for this campaign
This report was created at: July 5th, 2018 11:50 AM

CONFIDENTIAL 28

Case 2:19-cr-00013 Document 143-5 Filed 08/03/20 Page 35 of 35 PagelD #: 1604
